UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 August 28, 2012 Date of Report (Date of Earliest Event Reported) UNI-PIXEL, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite 100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS On August 28, 2012, the Company issued a press release announcing that the Company has been invited to present at MDB Capital Group’s Annual Bright Lights Conference. The conference will be held at the New York Palace Hotel in New York City on September 9-11, 2012. UniPixel Chief Technology Officer, Senior Vice President and General Manager Robert Petcavich is scheduled to present on Monday, September 10, 2012 at 9:30 a.m. Eastern time, with one-on-one meetings held throughout the day. Petcavich will discuss progress with the company’s performance engineered film technology, including the global launch of its Diamond Guard™ hard-coat film, as well as progress towards the introduction of UniBoss™-based touch screen sensors in collaboration with Texas Instruments and other controller manufacturers.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. ExhibitNo. Description Press Release dated August 28, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Uni-Pixel, Inc. (Registrant) Date:August 28, 2012 By: /s/ Reed Killion Reed Killion Chief Executive Officer INDEX TO EXHIBITS FILED WITH THE CURRENT REPORT ON FORM 8-K Exhibit Number Description Press Release dated August 28, 2012.
